MEMORANDUM **
Victor Brimm appeals pro se the district court’s judgment for defendants following a jury trial in his action alleging that defendants used excessive force against him and arrested him without probable cause. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Our review of Brimm’s contentions is stymied because Brimm failed to provide copies of the trial transcripts. See Fed. R.App. P. 10(b)(2); Syncorn Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam). We therefore dismiss his appeal.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.